Mr. Justice Paxson
delivered the opinion of the Court,
A careful examination of this record has failed to disclose any substantial error. The rejection of the offers of evidence referred to in the first three assignments is certainly not a just cause of complaint. What the witness (W. W. Johnson) told his bail, in the absence of the plaintiff, as to the nature of the contract they were about to sign, was not admissible to prove a fraud on the part of the plaintiff in filling up the blanks in said contract. While great liberality is allowed in proving fraud, the better opinion would seem to be that the fraud must be proved, not guessed at, and it must be proved by competent evidence.
It was not contended that the evidence referred to, had it been received, would have been sufficient to relieve the principal. It was offered in relief of the sureties. But surely the representations of the principal made to his sureties in the absence of the plaintiff, and of which it was not even alleged that he had notice, cannot be given in evidence against him in order to discharge the sureties. We need not discuss so plain a proposition; it argues itself.
We do not see anything in those portions of the charge assigned as error which would justify a reversal. Complaint is made that the court withdrew from the jury the question of false representations in regard to the condition of the roads over which the mails were to be carried under the contract. If there was any evidence to justify a jury in finding the false representations referred to, we have not discovered it, and it has not been pointed out to us. And the court was literally accurate in the statement referred to in the fifth assignment. The consummation of the agreement meant its formal execution, and this occurred just when the court said it did.
If the sureties signed the contract in ignorance of its contents they cannot avoid it now in the absence of any fraud or deceit on the part of the plaintiff. If they did not read or have it read to them it was their own fault. They were not prevented from reading it by any trick or artifice of the plaintiff. It is true there is a line of cases which decide that when an illiterate man executes a writing which has been falsely read to him, he is not bound: Green v. North Buffalo Township, 56 Penn. St., 110; Schuylkill County v. Copley, 67 Id., 386. This is also the doctrine of Thoroughgood’s case. While the rule laid down in these authorities is the undoubted law of this state they have no application to the facts of the case at bar.
Judgment affirmed.